Title: From George Washington to Samuel Holden Parsons, 28 May 1782
From: Washington, George
To: Parsons, Samuel Holden


                        
                            Dear Sir
                            Head Quarters Newburgh May 28th 1782
                        
                        In the conversation I had with you, when I saw you last at Head Quarters; you appeared to be so unalterably
                            fixed in the determination of leaving the Army at all events, that I had in my own mind made the arrangements
                            accordingly—and to prove that I was not precipitate in my judgment; the whole Army had formed the same opinion of your
                            intentions from your repeated & unequivocal declarations on the subject.
                        Since which I have received your favor of the 17th of May, in which you solicit leave of absence until called
                            for—happy in your further services, I should with pleasure grant you any indulgence, I judge consistent with my duty,
                            which I cannot suppose will permit me to give leave of absence for an unlimited time—if you persist in that idea,
                            your application must be to the Supreme Authority of the Continent, who I believe are alone competent to the gratification
                            of your wishes.
                        If your request had been for permission to continue absent a month or Six Weeks for the establishment of your
                            health; I should have consented to it, but, as I observed before, I do not think myself warrented in doing it, on the
                            footing you have placed the matter. I am &c.

                    